Case: 16-16642   Date Filed: 06/29/2017   Page: 1 of 3


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 16-16642
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 4:16-cr-00021-MW-CAS-1


UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

LEE MANUEL COLSON, JR.,
a.k.a. Lee Colson,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Northern District of Florida
                     ________________________

                             (June 29, 2017)

Before MARCUS, WILLIAM PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:
               Case: 16-16642     Date Filed: 06/29/2017    Page: 2 of 3


      Lee Colson Jr. appeals his sentence of 30 months of imprisonment for

distributing marijuana, 21 U.S.C. § 841(a)(1), (b)(1)(D); distributing cocaine base,

id. § 841(a)(1), (b)(1)(C); possessing with intent to distribute marijuana, cocaine,

cocaine base, and alpha-Pyrrolidinovalerophenone, id. § 841(a)(1), (b)(1)(C),

(b)(1)(D); and being a felon in possession of a firearm, id. §§ 922(g)(1), 924(a)(2).

Colson also received a mandatory consecutive sentence of 60 months of

imprisonment for possessing a firearm in furtherance of drug trafficking, 18 U.S.C.

§ 924(c)(1)(A)(i), which he does not challenge on appeal. Colson argues that the

district court erred by adding three points to his criminal history score for a prior

sentence of 22 months of probation that was conditioned on him spending every

night in jail. We affirm.

      Any error in adding three points to Colson’s criminal history score was

harmless. The district court made clear that it would have imposed the same

sentence without adding the criminal history points. See United States v. Keene,

470 F.3d 1347, 1348–49 (11th Cir. 2006). The district court stated that, “even if [it]

had accepted [Colson’s] argument, the range would have been 27 to 33 months”

and “any sentence less than 30 months . . . would be inadequate because if [he] had

done 22 months and a year and a day, then continue[d] to sell drugs repeatedly,

that a 30 months sentence is, if anything, a generous sentence.”




                                           2
              Case: 16-16642     Date Filed: 06/29/2017   Page: 3 of 3


      Colson’s sentence, below the guideline range, is reasonable. See id. at 1349;

see also 18 U.S.C. § 3553(a). Colson had 14 prior convictions for battery, burglary

of a structure, possession of a controlled substance, possession of contraband in a

detention facility, and driving while his license was suspended, and the state courts

revoked most of his sentences of probation. Undeterred, Colson sold drugs from

his residence on several occasions while he was, in the words of the district court,

“heavily armed.” Even so, the district court found that Colson’s criminal history

score overstated his criminal record because many of his prior convictions

involved traffic offenses and varied downward from his advisory guideline range

of 46 to 57 months of imprisonment. The district court committed no error.

      We AFFIRM Colson’s sentence.




                                          3